Citation Nr: 0030036	
Decision Date: 11/16/00    Archive Date: 11/22/00	

DOCKET NO.  99-13 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel





INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.  

This is an appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office, Winston-
Salem, North Carolina, Committee on Waivers and Compromises, 
which denied entitlement to waiver of recovery of an 
overpayment of improved disability pension benefits.  The 
overpayment is in the amount of $16,379.40.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of improved disability 
pension benefits for a number of years based on his reports 
of no income.

3.  In mid-1998 the regional office received information that 
the veteran had been paid Social Security benefits beginning 
in August 1996.

4.  In August 1998 the regional office reduced the veteran's 
award of improved disability pension effective in September 
1996 and terminated it effective in November 1997; resulting 
in the overpayment in question.

5.  There was some fault on the part of the veteran in 
creation of the overpayment.  Recovery of the overpayment 
would seriously impair the veteran's ability to meet his 
necessary living expenses.


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. 
§ 1.965 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran had been in receipt of 
improved disability pension benefits for a number of years.  
His awards had been based on his reports that he had any 
income from any source. 

In June 1998 the regional office received information that 
the veteran was in receipt of Social Security benefits.  In 
August 1998 the Social Security Administration advised the 
regional office that the veteran had been initially paid 
Social Security benefits in August 1996.  Later in August 
1998 the regional office reduced the veteran's award of 
improved disability pension effective in September 1996 and 
terminated the award effective in November 1997 due to excess 
income.  These actions resulted in the overpayment in 
question.

In the November 1998 decision by the Regional Office 
Committee on Waivers and Compromises it was apparently held 
that there had been no fraud, misrepresentation or bad faith 
on the part of the veteran in creation of the overpayment.  
Thus, his request for waiver of recovery of the indebtedness 
was not barred on the basis of any of those factors.  
However, the Committee held that it would not be against the 
principle of equity and good conscience to recover the 
indebtedness.  The regional office later indicated that the 
veteran had been at fault in creation of the indebtedness by 
failing to report the receipt of his Social Security benefits 
and that, although his reported monthly expenses exceeded his 
monthly income, a considerable portion of the reported 
monthly expenses were for various debts and a Government debt 
had to be afforded the same regard and priority given to 
private creditors.

In determining whether recovery of an indebtedness from a 
veteran would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

The record reflects that the veteran had been advised on 
various occasions that his award was based on no countable 
income as reported by him and that the rate of VA pension 
paid depended upon the amount of his family income.  He was 
asked to notify the VA immediately if he received any income.  
Although the veteran began receiving Social Security benefits 
in August 1996, the VA did not receive information regarding 
his receipt of the Social Security benefits until June 1998,  
when it was received from the Social Security Administration.  
Thus, there was some fault on the part of the veteran in 
creation of the overpayment by failing to promptly report the 
receipt of his Social Security benefits to the VA.

The Board notes, however, that the veteran's disability 
pension was based primarily on a psychosis which had been 
evaluated as 100 percent disabling for many years.  The 
veteran's psychiatric symptoms have included auditory and 
visual hallucinations and delusions and he has been 
hospitalized and treated for his psychiatric condition on 
many occasions over the years.  He has required large dosages 
of various antipsychotic medications in order to assist in 
controlling his symptoms.  The veteran has maintained that he 
was not aware that he was not entitled to receive the full 
amount of his VA disability pension and his Social Security 
benefits at the same time.  Under the circumstances, the 
Board finds that his allegations have credibility.  
Certainly, at a minimum the degree of fault on the part of 
the veteran in creation of the overpayment is mitigated to a 
considerable degree by his severe psychiatric illness.

In his most recent financial status report dated in February 
1999, the veteran indicated that his only income consisted of 
Social Security benefits of $735 per month and that his 
monthly expenses were $1,214 leaving a shortfall of some $479 
per month.  The veteran's monthly expenses did include some 
$694 in payments for various debts apart from his VA 
indebtedness; however, the veteran has reported that he had 
essentially no assets.  The Board notes further that at least 
one of the listed expenses, $100 per month for food, appears 
to be a rather low amount.  The veteran had indicated on a 
previous financial status report in September 1998 that he 
did not have enough money to buy food and pay his expenses so 
he went to his mother's house for food and resided there when 
he was unable to meet his expenses.  In any event, his income 
is minimal, well below the poverty level.  Accordingly, it 
appears that recovery of the overpayment in this case would 
result in a financial hardship on the veteran.

The veteran has also maintained that his reliance on the VA 
disability pension to which he believed he was entitled 
caused him to incur other debts which he is currently unable 
to pay.  He has indicated that he would not have made the 
other obligations if he had known his income had been reduced 
as a result of his VA disability pension being terminated.  
Thus, it appears that the veteran did change his position by 
reason of having relied upon the erroneous benefit.  In view 
of the veteran's current financial situation, it does not 
appear that waiver of recovery of the overpayment would 
result in any unjust enrichment for the veteran.

After carefully considering the entire record in this case, 
the Board concludes that recovery of the overpayment of 
improved disability pension benefits would be against the 
principle of equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965.  Accordingly, it follows that favorable 
action in connection with his appeal for waiver of recovery 
of the indebtedness is in order.  In arriving at its decision 
in this case the Board has resolved all doubt in favor of the 
veteran.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits is established.  The 
appeal is granted.


		
ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals







